Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                    DETAILED ACTION
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 06, 2022 has been entered.
                                               Status of the Application
2. Claims 2-4 and 7-13 are pending under examination. Clam 2 is amended. Claims 1 and 5-6 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the following reasons. 
Response to Arguments:
3. The rejection of claims 2-12 under 35 USC 102(b) as being anticipated by Ehrich et al. has been withdrawn in view of the amendment.
4. The rejection of claims 2-11 and 13 under 35 USC 103(a) as being unpatentable over Petronis in view of Lo et al. has been withdrawn in view of the amendment.
5. The rejection of claims 2-11 and 13 under 35 USC 103(a) as being unpatentable over Petronis in view of Lo et al. further in view of Landers et al. has been withdrawn in view of the amendment.


Claim Rejections - 35 USC § 103
6.   The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 2. Ascertaining the differences between the prior art and the claims at issue. 3. Resolving the level of ordinary skill in the pertinent art. 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
         Claims 2-4 and 7-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boissinot et al. (Genome Research, Vol. 14, p. 1221-1231, 2004) in view of Yang et al. (US 2006/0019270).
     Boissinot et al. teach a method of claims 2-4, 7-13, detecting the presence or absence of aneuploidy comprising the steps of: a) contacting a sample comprising a nucleic acid from a human with a single primer pair that anneals to plurality of repeat genomic regions present on a reference set of all twenty-two autosome human non-aneuploid chromosomes that would generate , during amplification, an expected distribution for said twenty-two autosome human non-aneuploid chromosomes; wherein genomic nucleic acid comprises at least all the twenty-two autosome patient chromosomes and each repeat genomic region of said plurality of repeat genomic comprises long interspersed nucleotide element (LINE) ((page 1228-1229, paragraphs under Methods section and Fig. 1 on page 1222 and Fig. 5 on page 1227: indicating use of a primer pair comprising a Ta-specific primer located on L1 element (LINE) and an anchor primer);
 b) amplifying, using polymerase chain reaction, at least a portion of said genomic nucleic acid using the single primer pair whereby a plurality of amplicons are produced, said amplicons are distinct from one
another and said plurality of amplicons comprise at least two amplicons from each said twenty-two autosome patient chromosomes (page 1228-1229, paragraphs under Methods section and Fig. 1 on page 1222: indicating use of a primer pair comprising a Ta-specific primer located on L1 element (LINE) and anchor primer)
c) sequencing at least 5 nucleotides of each of the amplicons in the plurality of amplicons (page 1228-1229, paragraphs under Methods section and Fig. 1 on page 1222: and sequencing the amplicons);
d) aligning in silico the sequenced amplicons from each of said twenty-two autosome patient chromosomes to said reference set of all twenty-two autosome human non-aneuploid chromosomes in order to produce a query distribution for each of said twenty-two autosome patient chromosomes (page 1227, fig. 5); and  
e) identifying the presence or absence of aneuploidy based on comparing said query distribution for at least one of said twenty-two autosome patient chromosomes to said expected distribution for a corresponding at least one of said twenty-two autosome human non-aneuploid chromosomes (page 1224-1228, paragraphs under subheading ‘the chromosomal distribution of Ta-1 inserts’ fig. 5-7).
   Although Boissinot et al. teach a primer that anneals to repeat genomic sequence comprising LINEs However, Boissinot et al. did not teach a primer pair that anneals to repeat genomic regions comprising 
of LINEs.
           Yang  et al. teach a method of 2-4, 7-13, comprising amplification of LINE-1 repetitive elements in human genome using a single pair annealing to LINE repetitive sequences wherein at least two amplicons are produced in PCR amplification with varying lengths and sequencing the products (para 0122-0127, 0024, 0033-0035, 0045-0048, 0068-0070, 0075, para 0017-0018, 0037);  also teach that the primers comprising sequence tag (linker or restriction site) and PCR product size less than 180 bp in length (para 0010, 0033-0035, Fig. 12B, 14A) and sample comprising blood plasma, serum or maternal sample (para 0066, 0034, para 0122-0127).
        It would have been a prima facie obvious to one skilled in the art at the time the invention was made to modify the method of Boissinot et al. with the L1 primers as taught Yang  et al. to develop an improved sensitive method for detecting sequence variation chromosomes in a nucleic acid sample. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would result in an improved method for detecting sequence variation because both the references teach detecting genome variations based on LINE or L1 elements and Yang et al. explicitly taught the primers within the repeat sequence would amplify  L1 repetitive elements in a sample (para 0122-0127) and such a modification of the method is considered obvious over the cited prior art.

                                                      Conclusion
              No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637